969 F.2d 699
James E. JUDGE and Patricia A. Judge, Appellants,v.PRODUCTION CREDIT ASSOCIATION OF THE MIDLANDS, a NebraskaCorporation, Appellee.
No. 91-3507.
United States Court of Appeals,Eighth Circuit.
Submitted April 16, 1992.Decided July 14, 1992.

Dan Childers, Cedar Rapids, Iowa, argued (Thomas L. Fiegen, on the brief), for appellants.
John M. Titler, Cedar Rapids, Iowa, argued, for appellee.
Before RICHARD S. ARNOLD, Chief Judge, FRIEDMAN,* Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
James and Patricia Judge, debtors in a bankruptcy proceeding, defaulted on their loan with the Production Credit Association (PCA) in 1986.   They claim that in a meeting with a PCA representative an oral agreement was reached whereby the PCA would restructure the Judges' loan and forgive a substantial amount of their debt.   The PCA denies the existence of any such agreement.   The Bankruptcy Court1 found there was no binding agreement, and the District Court2 held this finding was not clearly erroneous and affirmed.


2
The question posed on appeal is whether there was a binding agreement to restructure the Judges' indebtedness.   We review the factual findings of the District Court using the same standard of review that the District Court applied in reviewing the findings of the Bankruptcy Court--whether the findings were clearly erroneous.   While clearing this hurdle is burdensome for any appellant, it is made even more difficult by the situation here.   Not only are we reviewing one court's findings, we are reviewing an appellate court's affirmance of a lower court's factual findings, something we do not regularly do.   Like the Supreme Court, however, we follow the two-court rule.   See In Re Schwen's, Inc., 693 F.2d 48, 49 (8th Cir.1982).   Under this doctrine, the Court will not review concurrent findings of fact by two lower courts absent a "very obvious and exceptional showing of error."  Graver Tank & Mfg. Co. v. Linde Air Products Co., 336 U.S. 271, 275, 69 S. Ct. 535, 538, 93 L. Ed. 672 (1949).   Although the Supreme Court is referring to findings of fact made by a district court and affirmed by a court of appeals, the rule is equally applicable here.


3
Since we find the District Court's factual findings are not clearly erroneous and that it committed no errors of law, we affirm.   See 8th Cir.R. 47B.



*
 The Hon.  Daniel M. Friedman, Senior United States Circuit Judge for the Federal Circuit, sitting by designation


1
 The Hon.  Michael J. Melloy, Chief Judge, United States Bankruptcy Court for the Northern District of Iowa


2
 The Hon.  Edward J. McManus, Senior United States District Judge for the Northern District of Iowa